                         Case 19-17088-PGH       Doc 62    Filed 03/24/20        Page 1 of 2




           ORDERED in the Southern District of Florida on March 23, 2020.




                                                                  Paul G. Hyman, Jr.,Judge
                                                                  United States Bankruptcy Court
_____________________________________________________________________________




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA

          In re:                                            CASE NO.:19-17088-PGH
          VICTOR HERRERA                                    CHAPTER: 13


          Debtor(s)
          _____________________/


                      ORDER GRANTING MOTION TO APPROVE FINAL MODIFCATION
                             AGREEMENT WITH WELLS FARGO BANK, N.A


                 THIS CASE came on to be heard on Debtor’s Ex-Parte Motion to Approve Final Loan

          Modification Agreement with Mr. Cooper (D.E. #59) and based on the record, it is


                 ORDERED as follows:

                 1.      The Motion to Approve Final Modification Agreement is granted.


                                                    Page 1 of 2
          MMM-LF-14 (08/01/14)
              Case 19-17088-PGH          Doc 62       Filed 03/24/20   Page 2 of 2




       2.      The parties are authorized to take any and all necessary actions to
       effectuate the terms of the Agreement.

       3.      The Court reserves jurisdiction to enforce the terms of the Agreement and
       this Order.

                                                ###


Ricardo Corona, Esq. shall serve a conformed copy of this Order upon all parties of interest and
shall file a Certificate of Service in accordance with Local Rule 2002-1(F).



Submitted by:
      Ricardo Corona, Esq.
      3899 NW 7th Street, 2nd Floor
      Miami, FL 33126
      Phone: (305)547-1234
      Email: bk@coronapa.com

Copies to:

Nationstar Mortgage LLC
d/b/a Mr. Cooper
PO Box 619096
Dallas, TX 75261-9741

Jay Bray, Preseident & CEO for Mr. Cooper
8950 Cypress Waters Building One
Coppell, TX 75019

U.S. Bank National Association
425WalnutStreet
Cincinnati, OH 45202




                                                  2
